DETAILED ACTION
Status of the Claims
	Claims 1, 3, 5 and 9-16 are pending in the instant application. Claims 12-16 have been withdrawn based upon Restriction/Election. Claims 1, 3, 5 and 9-11 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 01/04/2017, the filing date of Republic of Korea document No. 10-2017-0001171.
Compliance with Rule 1.121
	The examiner notes that Applicants amendment filed 04/20/2022 appears to have deleted the following structure from instant claim 1 after the word “epigallocatechinyl”
 
    PNG
    media_image1.png
    362
    510
    media_image1.png
    Greyscale

which was added in the amendment filed 12/03/2021 by underlining the chemical structure at the top of page 5 indicating insertion. And as noted in the Final Rejection dated 07/22/2021, while this structure is not within the scope of the elected species, the structure is not expressly disclosed in the as-filed Application, and it is not clear that the word “epigallocatechinyl1” inherently corresponds to the structure. The examiner suggests Applicants provide a prior art reference linking the claim term “epigallocatechinyl” to the above structure to clarify the Official Record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
Applicant claims a photochemical composition comprising: 
	(i) a first composition comprising a metal salt; and 
	(ii) a second composition comprising a conjugate comprising a biocompatible material and catechol derivative, wherein, the first composition and the second composition are separately packaged; the first composition and the second composition form a hydrogel by a coordination complex formed by the metal ion of the metal salt and the catechol derivative and when near infrared ray irradiates the hydrogel, a photothermal effect is induced to provide temperature higher than 50 °C; the biocompatible material is hyaluronic acid; and the catechol derivative is tannic acid or a compound represented by Formula 1 below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, R1  and R2 are -OH; R3 is -H, or -OH; R4 is -H, or ethyl amine; R5 is -H, or -COOM, wherein M is -H, or epigallocatechinyl ; and R6 is -H (instant claim 1). 
Disclosure of the Instant Application:
	The instant specification provides no ipis verbis basis for the claim limitation “the first and the second compositions are separately packaged”, and provide a single example of a dual syringe within the scope of this limitation. The single example is not seen as providing proper support for the claimed genus because the disclosure does explain packaging requirement or any other packaging such that the first and the second compositions are separately packaged.
Discussion:
	Applicants have support for the “dual syringe” species corresponding to the claim limitation “the first and second compositions are separately packaged” however the broader scope is not fully supported because the disclosure includes only the one species (“dual syringe”) and does not provide any guidance to any other “separately packaged” photothermal composition(s).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MESSERSMITH (US 2009/0123652; published August, 2013) in view of Caruso et al. (“One-Step Assembly of Coordination Complexes for Versatile Film and Particle Engineering,” 12-JUL-2013; SCIENCE, Vol. 341, Issue 6142, pp. 154-157, and Supplementary Materials, pp. S1-S23); LEE (US 2013/0053594; published February, 2013); and HE (US 2012/0329882; published December, 2012).
Applicants Claims
	Applicant claims a photochemical composition comprising: 
	(i) a first composition comprising a metal salt; and 
	(ii) a second composition comprising a conjugate comprising a biocompatible material and catechol derivative, wherein, the first composition and the second composition are separately packaged; the first composition and the second composition form a hydrogel by a coordination complex formed by the metal ion of the metal salt and the catechol derivative and when near infrared ray irradiates the hydrogel, a photothermal effect is induced to provide temperature higher than 50 °C; the biocompatible material is hyaluronic acid; and the catechol derivative is tannic acid or a compound represented by Formula 1 below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, R1  and R2 are -OH; R3 is -H, or -OH; R4 is -H, or ethyl amine; R5 is -H, or -COOM, wherein M is -H, or epigallocatechinyl ; and R6 is -H (instant claim 1). 
Elected Species: Applicants have elected the following species for initial examination on the merits: (a) species of metal salt is FeCl3; (b) a species of a conjugate of a biomaterial and a catechol derivative is hyaluronic acid conjugate of gallic acid (i.e. R1, R2, R3 = -OH; R4 = -H; R5 is -COOH; R6 is -H); and (c) a species of intended use is treatment of solid cancer.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MESSERSMITH teaches substrate-independent Layer-by-Layer (LbL) assembly using catechol functionalized polymers (see whole document, particularly title & abstract). MESSERSMITH teaches that “The inventors have found that augmenting the number of catechol groups in a polymer structure provides superior adhesive strength and water resistance while maintaining the unique properties of the unmodified polymer.” ([0033]).
	MESSERSMITH teaches their catechol functionalized polymers expressly include catechol-functionalized hyaluronic acid (HA-C) ([0046]), and that:

    PNG
    media_image3.png
    696
    627
    media_image3.png
    Greyscale

([emphasis added]). Where R1 is a carboxylate and R3, R4 and R5 are -OH groups the species is gallic acid, which is implicitly taught by the above disclosure (MPEP §2144.01).
	MESSERSMITH teaches that “The resulting modified polymer structure includes an additional number of covalently bonded catechol functional groups beyond those which may already exist in the unmodified polymer structure. In particular, the additional catechol groups are introduced in terminal and/or pendant positions in the polymer structure. As a result of their terminal and/or pendant position, the additional catechol groups are free for substrate adhesive bonding and crosslinking.” [emphasis added] ([0043]).
	MESSERSMITH teaches that kits that include instructions for use and that “the biocompatible hydrogel be used cooperatively by the recipient.” ([0059])(instant claim 1, hydrogel).
	MESSERSMIH teaches utilization of kits for preparing the polymers of their invention ([0057] & [0058]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MESSERSMITH is that MESSERSMITH does not expressly teach the inclusion of a metal salt, and particularly an iron(III) (i.e. Fe3+) metal salt.
	Caruso et al. teaches a one-step assembly of coordination complexes for versatile film and particle engineering (see whole document, particularly the title). Caruso et al. teaches that “We report a simple, rapid, and robust conformal coating method using the one-step assembly of coordination complexes on a range of substrates to prepare various films and particles. The natural polyphenol tannic acid (TA) and FeIII were chosen as the organic ligand and the inorganic cross-linker, respectively.” (p. 154, col. 1, first full paragraph). The examiner notes that Caruso et al. use iron(III) chloride hexahydrate for the metal ions (S1, §Materials)(elected species of metal salt).
	Caruso et al. teaches that three galloyl groups from TA can react with each FeIII ion to form a stable octahedral complex, allowing each TA molecule to react with several FeIII centers to form a cross-linked film. This method is applicable to a wide variety of substrates because of the general surface binding affinity of TA. Where these films are deposited on particles, the subsequent dissolution of the templates [(i.e. dissolving template particles)] results in the formation of three-dimensional free-standing films known as hollow capsules. Such systems have widespread use in drug and gene delivery, catalysis, and biosensing; they can also function as microreactors.” [emphasis added](p. 154, col. 3, lines 2-15).
	Caruso et al. teaches that “Several groups have reported LbL capsules fabricated from TA and other polymers.” And that “Analogous to LbL assembly, the thickness of FeIII - TA films can be further increased by simply repeating the rapid coating procedure Figs S7 and S8).” (p. 155, col. 1, lines 22-24 and 32-35).
	Caruso et al. further teaches that “The cytotoxicity of FeIII-TA capsules was found to be negligible (fig. S16). Coupled with their pH-sensitive disassembly profile ([Figure 3B]), FeIII-TA capsules have potential biomedical application because of the varying pH in different parts of the body [e.g., blood (pH 7.4), stomach (pH 1.0 to 3.0), duodenum (pH 4.8 to 8.2), etc.] (24). [...] The general applicability of this technique was further demonstrated by using different metals and another polyphenol [(FeIII-EGCG)](figs. S17 and S18). The simple preparation and biologically tunable physicochemical properties of the metal-polyphenol films provide a platform for the engineering and assembly of advanced materials for potential use in a range of applications.” (p. 156, last paragraph).
	Regarding the limitation “when near infrared ray irradiates the hydrogel, a photothermal effect is induced to provide temperature higher than 50 °C”, LEE teaches that: “Some of the highest, known stabilities among metal-ligand coordination complexes are found between Fe3+ and catechol ligands at alkaline pH where the tris-catecholato-Fe3+ stoichiometry prevails (log KS~37-40).” (See whole document, particularly [0005]). LEE further teaches that “Raman microspectroscopy performed with a near-infrared (785 nm) laser furthermore demonstrated resonance Raman spectra characteristic of Fe3+-catechol coordination in Fe3+ gel samples as a function of pH. FIG. 2A shows the resonance Raman spectra of the gels as a function of pH.” [emphasis added]([0098]). Thus clearly demonstrating that the Fe3+-catechol coordination bond absorbs near infrared rays which would have induced a photothermal effect upon sufficient near-infrared irradiation. 
	Regarding the claim limitation “the first and second compositions are separately packaged”, HE teaches pH responsive hydrogel compositions including catechol boronate esters (see whole document), and specifically teaches kits including “a dual syringe device to form a precursor liquid that rapidly gels.” ([0087] to [0090]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a catechol functionalized polymer, and particularly catechol-functionalized hyaluronic acid (HA-C) wherein the catechol species is gallic acid and the composition is a biocompatible hydrogel, as taught by MESSERSMITH, for the formation of LbL assembly on virtually any substrate, and to modify the teachings of MESSERSMITH by addition of iron(III) ions to form pH dependent coordination complex to form a cross-linked film, as suggested by Caruso et al. and LEE, as an easy, low cost, scalable assembly process resulting in a pH responsive, low-cytotoxicity, biomedical film. Additionally, LEE teaches that: “Some of the highest, known stabilities among metal-ligand coordination complexes are found between Fe3+ and catechol ligands at alkaline pH where the tris-catecholato-Fe3+ stoichiometry prevails (log KS~37-40).” Thus, the inclusion of Fe3+ in compositions of MESSERSMITH would have reasonably improved the adhesive strength of the compositions of MESSERSMITH, particularly at a neutral to alkaline pH (see, e.g., Caruso et al.: Fig. 3B; LEE: [0063] & p. 7, Scheme 2); and to utilize a kit per the teachings of MESSERSMITH, including a dual syringe for rapid formation of the hydrogel, per the teachings of HE.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a HA-Catechol conjugate hydrogel suitable for conjugating iron ions and treatment of a solid cancer as suggested by the combination of cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MESSERSMITH in view of Caruso et al.;  LEE and HE as applied to claims 1, 3, 5 above, and further in view of KUN (“DESIGN OF POLYMERIC CARRIERS BASED ON GREEN TEA CATECHIN FOR CANCER THERAPY,” Doctoral Thesis of Liang Kun, Duke University, 2014, pp. 1-262).
Applicants Claims
	Applicant claims a photochemical composition, as discussed above. Applicant further claims the photochemical composition is used for the treatment of cancer (instant claim 9), which is a solid cancer or a blood cancer (claim 10), such as a solid brain tumor (instant claim 11).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MESSERSMITH teaches substrate-independent Layer-by-Layer (LbL) assembly using catechol functionalized polymers, as discussed above and incorporated herein by reference.
	Caruso et al. teaches a one-step assembly of coordination complexes for versatile film and particle engineering including the use of iron(III) to form pH dependent coordination complex to form a cross-linked film, as discussed above and incorporated herein by reference.
	LEE teaches methods of making self-healing polymer gel composition (see whole document) including Fe(III)-catechol bonds, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MESSERSMITH, Caruso et al., and LEE is that MESSERSMITH, Caruso et al., and LEE do not expressly teach the compositions are useful for the treatment of cancer (instant claim 9), which is a solid cancer or a blood cancer (claim 10), such as a solid brain tumor (instant claim 11).
	KUN teaches design of polymeric carriers based on Green Tea Catechin for Cancer Therapy (see whole document, title), and particularly teaches HA-EGCG conjugates for targeting intracellular delivery of anticancer therapeutics such as protein and DNA in the form of nanogel complexes (p. 39, §1.5.4). KUN teaches that: “Here, we introduce the design of a novel polymeric carrier comprising HA-EGCG conjugate for the targeted intracellular delivery of proteins into cancer cells. The HA backbone affords the active targeting motif for CD44 that is overexpressed in many types of cancer cell. On the other hand, EGCG, the main component of green tea catechins, is well known for its anti-oxidative and anti-carcinogenic properties [13, 14]. Since EGCG has an ability to bind protein [15, 16], we expect that the conjugation of EGCG to the HA backbone allows for the complexation of the HA-EGCG carrier with the protein of interest.” (p. 90, first full paragraph). And that “HA-EGCG coating on nanogel surface allows for the targeted delivery of nanogel complexes into cancer cells via CD44-mediated endocytosis.” (p. 90, last two lines; p. 91 Figure 3). KUN further teaches a cell viability assay using HCT-116 human colorectal carcinoma cells (p. 98, §3.2.6). KUN further teaches that “The confirmation of the complexation-dissociation behavior of HA-EGCG with lysozyme and PEI motivated us to investigate the potential of GzmB as the cargo for delivery. As mentioned above, GzmB is a cytotoxic protein that is known to initiate apoptosis intracellularly.” (p. 107, §3.3.3).
	KUN concludes that: “This study has shown an efficient way of targeted cancer cell eradication by intracellular delivery of GzmB using HA-EGCG conjugates. Self-assembled HA-EGCG/GzmB/PEI nanogel complexes were prepared by simple mixing and they demonstrated targeted toxicity against CD44 overexpressing HCT-116 cells but not CD44 negative cells. The toxicity was attributed to GzmB mediated apoptosis, indicating the successful intracellular delivery of GzmB by HA-EGCG conjugates. As a result of EGCG’s ability to interact with many bioactive molecules, it is expected that our approach can be extended to delivery of other cytotoxic agents, making HA-EGCG nanogel complex a novel and versatile platform for targeted cancer therapy.” (p. 114).
	KUN also teaches targeted gene delivery based on HA-EGCG nanogel complexes for the treatment of cancer (Chapter 4, pp. 117-139), concluding that: “We have demonstrated an efficient method to deliver DNA into CD44 overexpressing cancer cells specifically using HA-EGCG nanogel complex. Self-assembled HA-EGCG/PEI/DNA nanogel complexes were prepared by simple mixing. Strong interactions between HA-EGCG and PEI/DNA gave rise to increased stability of complexes. At the optimal HA-EGCG to PEI charge ratios, these nanogel complexes achieved significant enhancement in gene transfection than PEI/DNA binary complexes and HA/PEI/DNA complexes in CD44 overexpressing HCT-116 cancer cells. The improvement in transfection was attributed to increased cellular uptake imparted by CD44-mediated endocytosis. High stability of the nanogel complexes also facilitated efficient internalization and gene transfer in serum existing condition. Since the HA-EGCG nanogel complexes successfully mediated targeted delivery of DNA to CD44 overexpressing cancer cells, we expect that this carrier could also enable the delivery of suicide genes to eradicate these cells specifically. This makes HA-EGCG nanogel complex a promising candidate for targeted cancer therapy.”
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a catechol functionalized polymer, and particularly catechol-functionalized hyaluronic acid (HA-C) wherein the catechol species is gallic acid and the composition is a biocompatible hydrogel, as taught by MESSERSMITH, for the formation of LbL assembly on virtually any substrate, and to modify the teachings of MESSERSMITH by addition of iron(III) ions to form pH dependent coordination complex to form a cross-linked film, as suggested by Caruso et al. and LEE, as an easy, low cost, scalable assembly process resulting in a pH responsive, low-cytotoxicity, biomedical film, and to utilize films to produce capsules for drug delivery, as suggested by Caruso et al. (p. 154, col. 2, lines 12-15) and LEE ([0007] & [0085]), and as taught by KUN, for targeted cancer therapy using an anticancer protein such as GzmB, or targeted delivery of DNA to CD44 overexpressing cancer cells (i.e. The HA backbone affords the active targeting motif for CD44 that is overexpressed in many types of cancer cell.”) in order to effectively treat a solid cancer such as colon cancer (instant claims 9-11); and to utilize a kit per the teachings of MESSERMITH and HE, as discussed above.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a HA-catechol conjugate hydrogel suitable for conjugating iron ions and treatment of a solid cancer as suggested by the combination of cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/20/2022 have been fully considered and are not convincing and/or considered moot in view of the new grounds of rejection herein.
	Applicants argue that “MESSERSMITH does not teach or suggest anything about metal coordination complex or the use of other material, but only focused on preparing multilayered film having adhesive properties.” And while Caruso et al teaches metal coordination employing natural polyphenols (e.g. tannic acid) and Fe(III) ion to form pH dependent coordination complex (p. 8, first two paragraphs), “There is no teaching or suggestion to delivery Fe(III) and polymeric catechol derivative as in the present invention.” and even “somewhat teaches away the ordinary skill in the art by indicating that the cytotoxicity of Fe(III)-TA capsules was found to be negligible and the film can disintegrate based on the pH.” (p. 9, paragraphs 2-3).
	In response the examiner argues that the instantly rejected claims are directed at compositions of matter not limited by intended use and/or by the method step(s) (see, e.g., MPEP §§ 2103-C and 2113). The prior art clearly suggests producing a hydrogel utilizing the same constituents  and therefore the prior art structure is capable of performing the intended use, and it meets the claim.
	Applicants further argue that LEE teaches away from the present invention (p. 10), as LEE does not teach that the irradiation using near infrared light will provide a photothermal effect, and LEE indicated to stay away from higher power of the laser using only 10-20 mW, on the other hand the present invention employs 1.2 W at 808 nm laser for 60 seconds (pp. 10-11).
	In response the examiner argues that the instantly rejected claims are directed at compositions of matter where the claim limitation “when near infrared ray irradiates the hydrogel, a photothermal effect is induced to provide temperature higher than 50 °C” is a clear statement of intended use not limiting of the claimed compositions of matter, and therefore is not convincing to support patentability of the same. The issue is rather where the compositions suggested by the combination of prior art would have been capable of performing the intended use, and Applicants arguments support the examiners position that they would have. 

	With regards to Applicants pointing to Example 14, “which shows that a hydrogel mixture of the present invention provided an impressive photothermal effect.”; Example 17, “it was shown that when a near infrared ray was irradiated once a day for 4 days, the temperature was raised to 50°C or more due to the sustainability of the hydrogel”; Example 18, “The present invention provides a novel resonance structure formed by coordination bond of metal salt and a catechol derivative, for photothermal effect by the coordination bond upon irradiation.” (pp. 13-15), the examiner notes that the prior art suggests the same compositions of matter which would have had the same properties with respect to any photothermal effect. And particularly, given the broad uses of the HA-catechol complexed with iron(III) (see, e.g., Caruso et al., p. 154, col. 3, lines 2-15 and LEE ([0007] & [0085]), Applicants would need to structurally distinguish the claimed compositions over the prior art. (i.e. a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)(MPEP 2103-I(C)).
	Regarding Applicants argument directed at “unexpected significant advantage” (p. 15, paragraphs 1-2), in the instant case the prior art clearly suggests producing the same compositions as useful or adhesives, and clearly suggests medical use (MESERSMITH: [0052] - [0054]; Caruso et al.: p. 154, paragraph bridging cols 2-3). The instantly rejected claims are not structurally distinguished over the cited combination of prior art references. Additionally, any showing of unexpected results would need to be commensurate with the claims where the scope of the claims does not appear commensurate with what Applicants have demonstrated (HA-GA/Fe hydrogel dosed at 0.5 or 1.5 mg/kg)(§1.132 declaration, items 27-36)(MPEP §716.02 (a-d)).
	Applicants argument that MESSERSMITH, Caruso et al., and LEE are not qualified as prior art for this rejection because Applicants consider these references as nonanalogous prior art because these references teach a different use (p. 15, 3rd paragraph).
	In response the examiner argues that the cited combination of prior art is clearly in the same field of endeavor because the references clearly suggest medical uses of their adhesive compositions (MESERSMITH: [0052] - [0054]; Caruso et al.: p. 154, paragraph bridging cols 2-3; LEE: [0083]).
Response to Applicants declaration under §1.132 (filed 04/20/2022):
	Applicants data provided comparing the compositions of LEE to the claimed compositions and argument regarding the photothermal effect (items 8-12), are acknowledged.
	In response the examiner advises Applicants that patented compositions are not limited by intended use where the prior art suggests the claimed compositions would have been useful as adhesive compositions and capable of heating upon irradiation with near IR light and therefore capable of performing the claimed intended use. Therefore the claimed compositions are not structurally distinguished over the prior art compositions and the rejection is maintained.
	The examiner acknowledges Applicants point regarding tissue penetration of light of different wavelengths (items 13-16).
	This is generally understood in the art pertaining to medical irradiation using IR light.
	The examiner acknowledges Applicants arguments/comparison with LEE (items 17-24).
	In response the examiner argues that LEE is not cited as the closest prior art, and the instant claims are not directed at methods of using (i.e. methods of treating a solid cancer using a photothermal composition) but to the photothermal compositions.
	The examiner acknowledges Applicants argument that the compositions of KUN would not provide photothermal effect without Fe complex and NIR irradiation (items 25-26).
	In response the examiner argues that the rejection is not over KUN alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The examiner acknowledges Applicants experiments showing advantage of the present invention (items 27-36). Particularly showing that the photothermal effect (temperature close to 50 °C) could be maintained even until 8 days (item 33). Again, the instant claims are directed at compositions of matter not methods of use and the prior art clearly suggests the same compositions would have been useful as adhesive compositions which would have been capable of performing the same function as a photothermal composition. 
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. STEWART (US 2010/0305626) is cited as teaching a dual syringe system (Figure 9, [0013]) for use in a hydrogel forming composition (see whole document), including a catechol and a Fe3+ compound ([0040]) and including a polyanion such as hyaluronic acid ([0049]); OHRI (US 2011/0092899) is cited as teaching a dual syringe device for prevention of premature gelling (see whole document, particularly [0002]; [0030] to [0033] and claims); and SAWHNEY (US 6,152,943) is cited as teaching methods and apparatus for forming hydrogel in situ (see whole document) including physical crosslinks such as using Ca2+ on Mg2+ ions with polysaccharides (col. 4, last paragraph) including hyaluronic acid (col 6, first paragraph), an expressly teaching that  “A first crosslinkable solution is then injected through lumen 23 while a second crosslinkable solution is injected through lumen 19. The crosslinkable solutions crosslink when mixed to form a hydrogel implant.” (col. 8, lines 25-30).
	Claims 1, 3, 5 and 9-11 are pending and have been examined on the merits. Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 112(a); and claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Disclosed throughout the instant Specification, for example, p. 9, line 16.